                                                                       Case 2:18-bk-20151-ER            Doc 4026 Filed 01/31/20 Entered 01/31/20 15:11:28                Desc
                                                                                                          Main Document Page 1 of 3


                                                                       1   Steven J. Kahn (CA Bar No. 76933)
                                                                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                       2   10100 Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, California 90067                                    FILED & ENTERED
                                                                       3   Telephone: 310/277-6910
                                                                           Facsimile: 310/201-0760
                                                                       4   E-mail: skahn@pszjlaw.com                                               JAN 31 2020
                                                                       5   Co-Counsel to Chapter 11 Debtors and
                                                                           Debtors In Possession                                              CLERK U.S. BANKRUPTCY COURT
                                                                                                                                              Central District of California
                                                                       6                                                                      BY gonzalez DEPUTY CLERK
                                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                       7                 CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                       8   In re                                                 Lead Case No. 2:18-bk-20151-ER
                                                                       9   VERITY HEALTH SYSTEM OF CALIFORNIA,                   Jointly administered with:
                                                                           INC., et al.,                                         Case No. 2:18-bk-20162-ER;
                                                                      10                                                         Case No. 2:18-bk-20163-ER;
                                                                                   Debtors and Debtors In Possession.            Case No. 2:18-bk-20164-ER;
                                                                      11                                                         Case No. 2:18-bk-20165-ER;
                                                                            Affects All Debtors                                 Case No. 2:18-bk-20167-ER;
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12    Affects Verity Health System of California, Inc.    Case No. 2:18-bk-20168-ER;
                                                                            Affects O’Connor Hospital                           Case No. 2:18-bk-20169-ER;
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13    Affects Saint Louise Regional Hospital              Case No. 2:18-bk-20171-ER;
                                            ATTOR NE YS A T L AW




                                                                            Affects St. Francis Medical Center                  Case No. 2:18-bk-20172-ER;
                                                                      14    Affects St. Vincent Medical Center                  Case No. 2:18-bk-20173-ER;
                                                                            Affects Seton Medical Center                        Case No. 2:18-bk-20175-ER;
                                                                      15    Affects O’Connor Hospital Foundation                Case No. 2:18-bk-20176-ER;
                                                                            Affects Saint Louise Regional Hospital Foundation   Case No. 2:18-bk-20178-ER;
                                                                      16    Affects St. Francis Medical Center of Lynwood       Case No. 2:18-bk-20179-ER;
                                                                             Foundation                                          Case No. 2:18-bk-20180-ER;
                                                                      17    Affects St. Vincent Foundation                      Case No. 2:18-bk-20181-ER;
                                                                            Affects St. Vincent Dialysis Center, Inc.
                                                                      18    Affects Seton Medical Center Foundation             Chapter 11 Cases
                                                                            Affects Verity Business Services
                                                                      19    Affects Verity Medical Foundation                   Hon. Ernest M. Robles
                                                                            Affects Verity Holdings, LLC
                                                                      20    Affects De Paul Ventures, LLC                       ORDER GRANTING MOTION OF
                                                                            Affects De Paul Ventures - San Jose Dialysis, LLC   DEBTOR, ST. VINCENT MEDICAL
                                                                      21                                                         CENTER, AUTHORIZING THE
                                                                                      Debtors and Debtors In Possession.         EXAMINATION OF LEE SUYENAGA
                                                                      22                                                         PURSUANT TO FED. R. BANKR. P. 2004
                                                                      23                                                         [No Hearing Required]
                                                                      24

                                                                      25           On January 30, 2020, Debtor St. Vincent Medical Center (the “Debtor”), filed its Notice of

                                                                      26   Motion and Motion of Debtor, St. Vincent Medical Center, for Order Authorizing the Examination of

                                                                      27   Lee Suyenaga Pursuant to Fed. R. Bankr. P. 2004; Memorandum of Points and Authorities;

                                                                      28   Declarations of Peter Chadwick and Steven J. Kahn in Support Thereof (the “Motion”) [Docket No.


                                                                           DOCS_LA:324314.1 89566/002                        1
                                                                       Case 2:18-bk-20151-ER              Doc 4026 Filed 01/31/20 Entered 01/31/20 15:11:28                 Desc
                                                                                                            Main Document Page 2 of 3


                                                                       1   4015]. The Court has considered the Motion, the accompanying Memorandum of Points and

                                                                       2   Authorities, the Declarations of Peter Chadwick and Steven J. Kahn in support of the Motion, and

                                                                       3   the exhibit thereto. Based on its review and consideration, the Court finds that (i) notice of the

                                                                       4   Motion was adequate and appropriate, and no further or other notice need be given; (ii) the authority

                                                                       5   requested by the Debtor to issue a subpoena substantially in the form identified in the Motion is

                                                                       6   appropriate; and (iii) good cause exists to grant the Motion.

                                                                       7              IT IS HEREBY ORDERED THAT:

                                                                       8              1.       The Motion is GRANTED in its entirety;

                                                                       9              2.       The Debtor is authorized, pursuant to sections 105(a) and 1106(a)(3) of title 11 of the

                                                                      10   United States Code (the “Bankruptcy Code”), Rules 2004 and 9016 of the Federal Rules of

                                                                      11   Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Bankruptcy Rule 2004-1, to issue and
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   serve a subpoena substantially in the form attached to the Motion to compel the attendance of the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Proposed Examinee, Lee Suyenaga (“Suyenaga”), for testimony on the date stated therein or such
                                            ATTOR NE YS A T L AW




                                                                      14   other date as is mutually agreed between Suyenaga and the Debtor.1

                                                                      15              3.       The Debtor shall serve the Rule 2004 Subpoena and a copy of this Order on (i)

                                                                      16   Suyenaga, who has agreed to accept service by email, and (ii) the United States Trustee for the

                                                                      17   Central District of California;

                                                                      18              4.       The Debtor shall file with the Court an affidavit or declaration of service of the Rule

                                                                      19   2004 Subpoena;

                                                                      20              5.       In the event of any discovery dispute in relation hereto, counsel and Suyenaga shall

                                                                      21   first meet and confer in an effort to resolve the dispute in accordance with Local Bankruptcy Rule

                                                                      22   7026-1(c);

                                                                      23              6.       This order is without prejudice to the Debtor’s right to file further motions seeking

                                                                      24   additional documents or testimony pursuant to Bankruptcy Rule 2004(a) or any other applicable

                                                                      25   Bankruptcy Rules; and

                                                                      26
                                                                      27

                                                                      28
                                                                           1
                                                                               Capitalized terms used herein shall have the same meanings ascribed to them in the Motion.

                                                                           DOCS_LA:324314.1 89566/002                                   2
                                                                       Case 2:18-bk-20151-ER            Doc 4026 Filed 01/31/20 Entered 01/31/20 15:11:28                Desc
                                                                                                          Main Document Page 3 of 3


                                                                       1

                                                                       2           7.       This Court shall retain jurisdiction to resolve any dispute arising from or related to

                                                                       3   this order, including any discovery disputes that may arise between or among the parties, and to

                                                                       4   interpret, implement and otherwise enforce the provisions of this order.

                                                                       5                                                      ####

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23

                                                                      24     Date: January 31, 2020

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DOCS_LA:324314.1 89566/002                           3
